t c summary opinion united_states tax_court laura l and scott m burley petitioners v commissioner of internal revenue respondent docket no 20783-07s filed date laura l and scott m burley pro sese frederic j fernandez and mark j miller for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant periods rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure deficiency in petitioners’ federal_income_tax for both years the deficiencies stemmed from the disallowance of--or adjustments made to--petitioners’ claimed unreimbursed employee business_expenses and other itemized_deductions for the reasons discussed below and with a few exceptions we find that petitioners are not entitled to deductions in excess of those respondent already permitted for either or background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in apple valley minnesota during the years at issue petitioners were both employed as airline mechanics for northwest airlines inc northwest and both belonged to the mechanics union when northwest made workforce reductions in mr burley was bumped from his job in minneapolis by a mechanic with more seniority he was forced to take an off station position with northwest in order to keep his job and his seniority the only position mr burley was able to find with northwest was in milwaukee wisconsin mrs burley remained in minnesota and in her job with northwest as a mechanic in minnesota while mr burley commuted between his job in wisconsin and petitioners’ residence in minnesota when mr burley accepted the milwaukee position he was under the impression that it would not last longer than a year further because his union had filed a grievance against the airline regarding the layoffs mr burley anticipated his forced reassignment would not last more than a few months in date mr burley was able to return to his position in minneapolis petitioners deducted various items on their and federal_income_tax returns including charitable_contributions and unreimbursed employee business_expenses most of the unreimbursed employee business_expenses were attributable to the costs mr burley incurred while living in milwaukee and traveling between that city and minneapolis the issues for decision are whether petitioners are entitled to unreimbursed business travel expense deductions for and for the expenses mr burley incurred while working in milwaukee whether petitioners are entitled to other unreimbursed employee_business_expense deductions for and beyond those respondent already permitted and whether petitioners are entitled to deduct charitable_contributions made in and beyond those respondent already permitted discussion unreimbursed business travel_expenses away from home ordinarily a taxpayer may not deduct personal expenses such as the costs of meals_and_lodging sec_262 however if properly substantiated traveling expenses including meals_and_lodging incurred by a taxpayer during the taxable_year while traveling away from home in the pursuit of a trade_or_business are deductible sec_162 sec_274 to qualify for deduction under sec_162 the traveling expense must be reasonable and necessary incurred while the taxpayer was traveling away from home and directly related to the conduct of the taxpayer’s trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 for each year in issue a portion of petitioners’ claimed deductions includes amounts spent for meals lodging travel and internet access while mr burley was working in milwaukee according to petitioners mr burley incurred the expenses while he was away from home for business purposes according to respondent mr burley was not away from home while working in milwaukee generally a taxpayer’s tax_home is determined by the location of the taxpayer’s regular or principal_place_of_business regardless of where the taxpayer’s residence is located mitchell v commissioner supra pincite kroll v commissioner supra pincite sec_1_911-2 income_tax regs usually if the location of the taxpayer’s regular place of business changes so does the taxpayer’s tax home--from the old location to the new location--unless the period of employment at the new location is or is reasonably expected to be temporary kroll v commissioner supra pincite mitchell v commissioner tcmemo_1999_283 by law a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 petitioners argue that milwaukee wisconsin should not be treated as mr burley’s tax_home for the years in issue because his assignment there was temporary see 358_us_59 86_tc_589 unfortunately the fact that it turned out to be temporary is not as critical to the analysis as is the assignment’s actual duration--14 months see sec_162 further this court has previously dealt with the question of whether bumped northwest mechanics are entitled to deduct expenses_incurred while working away from their primary residences see eg alami el moujahid v commissioner tcmemo_2009_42 riley v commissioner tcmemo_2007_153 wilbert v commissioner tcmemo_2007_152 affd 553_f3d_544 7th cir farran v commissioner tcmemo_2007_151 bogue v commissioner tcmemo_2007_150 stockwell v commissioner tcmemo_2007_149 in each case we disallowed the deductions upon the ground that the expenses to which the deductions relate were not incurred away from the taxpayer’s home this case is no different given the circumstances surrounding his employment during and we can understand why petitioners might consider mr burley’s off station assignment to be temporary as that word is commonly used and understood after all at all times relevant it was his intention to return to minneapolis as soon as possible for business as well as personal reasons nevertheless because the assignment lasted for more than year it cannot be treated as a temporary assignment for federal_income_tax purposes see wilbert v commissioner f 3d pincite alami el moujahid v commissioner supra consequently because mr burley’s position with northwest’s milwaukee site lasted for more than year that location is considered his tax_home for the period he worked there because he was not away from home for business reasons the expenses mr burley incurred while living in milwaukee--and while traveling back and forth between the minneapolis metro area and milwaukee--were incurred for personal purposes and petitioners are not entitled to a deduction for those expenses see sec_262 commissioner v flowers supra wilbert v commissioner f 3d pincite other unreimbursed employee business_expenses as has often been stated deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 2petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not petitioners claimed deductions for various unreimbursed employee business_expenses for each of the years in issue including uniform maintenance tool expenses professional publications computer equipment and office supplies petitioners also claimed deductions for the depreciation related to a computer as noted earlier taxpayers are permitted deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the year personal living or family_expenses are not deductible sec_162 sec_262 if a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir although both parties have made concessions regarding some of the expense deductions a few remain in dispute and we address those below a computer equipment a computer is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f petitioners claimed to have used the computer to check on mr burley’s job status and visit the union web site he used the scanner to assist with his informal teaching of other mechanics however petitioners did not introduce evidence to suggest that either of them was required by northwest to have a computer nor did they explain how much of the computer’s overall use was for business as distinct from personal purposes petitioners’ purchase of computer equipment and or upgrades to that equipment was not shown to be an ordinary and necessary business_expense see riley v commissioner tcmemo_2007_ wasik v commissioner tcmemo_2007_148 accordingly any depreciation related to the computer and peripherals would also not be considered an ordinary and necessary business_expense we sustain respondent’s determination on this issue 3to the extent not specifically mentioned herein we hold that petitioners are not entitled to deductions beyond those respondent already permitted b office supplies the strict substantiation requirements of sec_274 do not apply to these types of expenses and the cohan_rule may apply however petitioners must still provide minimum substantiation of such expenses because petitioners bear the burden_of_proof see sec_6001 rule a although they may have used binders and other office supplies in their work petitioners have not sufficiently demonstrated that the purchase of these items was necessary for their employment with northwest we sustain respondent’s determination on this issue c safety shoes and uniform maintenance like office supplies items such as safety shoes are not subject_to the strict substantiation requirements of sec_274 because steel-toed safety shoes are both ordinary and necessary for petitioners’ employment as mechanics and because we are sufficiently satisfied that petitioners met their burden_of_proof on this issue petitioners are entitled to deduct the claimed dollar_figure safety shoe expense for as for the cost of caring for and cleaning petitioners’ uniforms we remain unconvinced that the amounts already permitted by respondent are unreasonable or that petitioners are entitled to further deductions for that expense d tools and books like uniforms tools and books are not subject_to the heightened substantiation requirements of sec_274 and may be estimated under cohan petitioners claimed a deduction for tools expenses on their return petitioners testified that aviation mechanics are sometimes required to bring their own tools or that their job is more easily performed with better tools than those northwest provided respondent has already allowed a portion of that expense but given the entire record we are satisfied that petitioners are entitled to the claimed dollar_figure for tools and books expenses for that year similarly we are satisfied that mrs burley’s purchase of a handbook for aviation maintenance technicians was both an ordinary and necessary business_expense and petitioners are entitled to a deduction for its cost charitable_contribution deductions petitioners claimed a noncash charitable_contribution_deduction of dollar_figure on their federal_income_tax return for the donation of their chevy blazer at trial petitioners explained that the amount should have been dollar_figure petitioners also claimed a dollar_figure deduction for cash contributions petitioners claimed a dollar_figure charitable_contribution_deduction on their return comprising of both cash and noncash donations in general a taxpayer is allowed to deduct any donations contributions or gifts made to a qualifying_organization see sec_170 c nothing in the record suggests that the donees to which petitioners made donations were not qualifying organizations petitioners regularly made cash donations to their church and respondent has already permitted petitioners a deduction for some of those donations respondent has also already permitted some of the other charitable deductions petitioners claimed we appreciate petitioners’ charitable spirit both to their church and other organizations but a deduction for a charitable_contribution whether made in cash or otherwise must be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_170 sec_1_170a-13 b income_tax regs the reliability of the records is determined on the basis of all of the relevant facts and circumstances see sec_1_170a-13 income_tax regs petitioners provided a contemporaneous calendar to support many of their claimed deductions including their cash charitable_contributions for each of the years in issue however some of the other expense notations made on the calendar did not actually belong to either petitioner such as a mileage notation and attempted deduction for a friend’s use of petitioners’ truck and that calls into question the reliability of the calendar in satisfaction of the charitable donation substantiation requirements further petitioners provided no documentation whatsoever to support their claimed deduction for the donation of their chevy blazer in although it does happen that taxpayers lose their receipts in this case without even a letter from the donee organization describing the donation we are unable to permit petitioners a deduction for it in sum we do not find petitioners’ records sufficiently persuasive or otherwise to satisfy the provisions of the regulation cited above petitioners are not entitled to a charitable_contribution_deduction for either year in excess of the amounts already conceded by respondent conclusion after taking into account the concessions made by the parties as well as the various issues decided today there may be further mechanical adjustments to be made to petitioners’ and returns see eg sec_67 providing a 2-percent floor on miscellaneous_itemized_deductions therefore to reflect our disposition of the disputed issues decision will be entered under rule
